 



Exhibit 10.1

      Connecticut Water Company
93 West Main Street
Clinton, CT 06413-1600

  (CONNECTICUT WATER COMPANY LOGO) [y42392y4239201.gif]

Office: 860.669.8636
Fax: 860.669.9326
Customer Service: 800.286.5700
       

October 5, 2007
Mr. Nicholas Rinaldi
51 Fanningberry Drive
Marion, CT 06444
Dear Nick:
I am extremely pleased to offer you the position of Controller reporting
directly to David Beroit Vice President of Finance & CFO of Connecticut Water
Service, Inc.
The attached compensation offer outlines the key dimensions of the compensation
package. Also included is an outline of our standard benefits package.
We are excited about the prospect of you joining our team. Your position will be
highly prominent and a central tenant of my strategy for success. There is
nothing more important to me than developing a world class workforce and
leadership team. While there is much to do, with your leadership, I am confident
we will achieve great things.
If the attached documentation is acceptable, please initial each page of the
Term Sheet and return to me by fax at 860-669-7328 or similar.
I very much look forward to working with you and making Connecticut Water an
even greater company.
Very truly yours

                /s/ Jennifer L. Daddio       Jennifer L. Daddio      Manager,
Human Resources       

DB/jd/file
Enclosures
Accepted and date:

         
 
       
 
       
Nicholas Rinaldi
  Date    

 



--------------------------------------------------------------------------------



 



      Connecticut Water Company
93 West Main Street
Clinton, CT 06413-1600

  (CONNECTICUT WATER COMPANY LOGO) [y42392y4239201.gif]

Office: 860.669.8636
Fax: 860.669.9326
Customer Service: 800.286.5700
       

Connecticut Water Service, Inc.
Executive Compensation Term Sheet

     
Title:
  Controller
 
   
Reports to:
  VP Finance & CFO
 
   
Base Salary:
  $130,000 per year, paid bi-weekly. To be reviewed annually. 2007 Incentive
award- $20,000 based on achievement of specific initiatives.
 
   
2008
   
Annual Incentive Award:
  15% of salary midpoint at target ($125,654)
8% at threshold
 
  25% maximum
 
  Taken in cash, Performance Stock, or Restricted Stock, determined by
Compensation Committee of the Board based on financial perfomance, corporate
indicators and strategic initiatives.
 
   
2008
   
Long Term Incentives:
  Annual awards of Restricted Stock consistent with 2004
Performance Stock Plan, with value equal to annual incentive plan.
 
 
Deferred Compensation Agreement; defer up to 12% of salary with interest earned
at Moody’s AAA Corporate Bond Yield average plus an additional 1.5 to 3%.
 
   
 
  Pension and Supplemental Executive Retirement Plan; 60% of last 5 year average
base salary, including bonus, reduced by Pension payments from previous
employers. Five year vesting.
 
   
Vacation:
  Four (4) weeks
 
   
Holidays:
  Thirteen (13) paid with two (2) personal days
 
   
401(k):
  Yes, 50% match to statutory maximum, first 4%
 
   
Professional Certifications:
  Cost covered

Accepted and date:

         
 
       
 
       
Nicholas Rinaldi
  Date    

 



--------------------------------------------------------------------------------



 



      Connecticut Water Company
93 West Main Street
Clinton, CT 06413-1600

  (CONNECTICUT WATER COMPANY LOGO) [y42392y4239201.gif]

Office: 860.669.8636
Fax: 860.669.9326
Customer Service: 800.286.5700
       

Executive Compensation Term Sheet — Page 2

     
Insurance:
  See standard Company documentation
 
  Medical — managed care and point-of-service options; employee pays 25% of
premium
 
  Dental— yes; with employee contribution
 
  Eye Care — disconnts on routine exams and prescription eye wear
 
  Life — 1 times salary up to $250,000; premium fully paid by company
 
  Short Term Disability — 100% of salary for first 90 days; 60% to 180 days
 
  Long Term Disability — 60% of salary; $10,000/month max
 
  Employee Counseling Assistance
 
  Flexible Medical Spending Account
 
   
Change in Control:
  1-year salary and annual incentive award.
 
   
Cell phone:
  Yes
 
   
Start Date:
  tbd

Accepted and date:

         
 
       
 
       
Nicholas Rinaldi
  Date    

 



--------------------------------------------------------------------------------



 



      Connecticut Water Company
93 West Main Street
Clinton, CT 06413-1600

  (CONNECTICUT WATER COMPANY LOGO) [y42392y4239201.gif]

Office: 860.669.8636
Fax: 860.669.9326
Customer Service: 800.286.5700
       

Connecticut Water Service, Inc.
The Connecticut Water Company
Other Employee Benefits

  •   Medical Insurance — managed and point-of-service options. Employees pays
25% of premium     •   Holidays — Thirteen (13) paid per year     •   Personal —
Two (2) per year     •   Dental Insurance — basic and premium coverage; employee
pays a portion of premium     •   Savings Plan — 401(k) with Company match of
$0.50 to employee’s $1.00 up to 4% of covered compensation     •   Pension Plan
— Company paid; 5 year vesting     •   Flexible Spending — pre-tax salary
deferral for reimbursement of miscellaneous medical expense and dependent
daycare expense     •   Eyewear Discount Program — discounts on frames, lenses,
routine eye exam     •   Life Insurance — 1 X of annual salary; paid in full by
company     •   Employee Assistance Program — confidential, toll-free number for
counseling     •   Tuition Reimbursement — 80% for approved courses up to a max
of $4,000 per year; $15,000 lifetime max.     •   Direct Stock Purchase — allows
employees to purchase CTWS stock without a broker’s fee

 